         Case 9:20-cr-00017-DLC Document 48 Filed 08/27/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 20–17–M–DLC

                      Plaintiff,

 vs.                                                         ORDER

 WOLFGANG ALEXANDER LUCAS
 VASQUEZ,

                       Defendants.

       United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendations in this matter on August 12, 2020. (Doc. 44.) Neither party

objects, and so the Court will review for clear error. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

       Judge DeSoto recommended this Court accept Wolfgang Alexander Lucas

Vasquez’s guilty plea after Vasquez appeared before her pursuant to Federal Rule

of Criminal Procedure 11, and entered a plea of guilty to one count of being a felon

is possession of ammunition in violation of 18 U.S.C. § 922(g)(1) as set forth in

the Superseding Information.
        Case 9:20-cr-00017-DLC Document 48 Filed 08/27/20 Page 2 of 2



      The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation, and adopts them in full, including the recommendation to defer

acceptance of the Plea Agreement until sentencing when the Court will have

reviewed the Plea Agreement and Presentence Investigation Report. Accordingly,

      IT IS ORDERED that the Findings and Recommendations is ADOPTED in

full. Wolfgang Alexander Lucas Vasquez’s motion to change plea (Doc. 34) is

GRANTED and Vasquez is adjudged guilty as charged in Count I of the

Superseding Information.

      DATED this 27th day of August, 2020.
